DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending in the instant application.  Applicant’s amendment filed February 11, 2021, has been entered in full.  Claims 1, 8, and 15 have been amended.  Claims 3-4, 10-11 and 17-18 have been cancelled.  No new claims have been added.  Accordingly, claims 1-2, 5-9, 12-16, and 19-20 are now pending in the instant application.

Response to Arguments
Applicant’s summary of the interview (Remarks filed February 11, 2021, hereinafter Remarks: Page 6) is noted.

Applicant notes that the claims have been amended with features previously indicated as allowable and requests an indication of allowance (Remarks: Page 6).  Examiner agrees that the amended claims are allowable.  See the reasons for allowance given below.  All previous rejections are withdrawn.

Allowable Subject Matter
Claims 1-2, 5-9, 12-16, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
‘Hendrycks’ (“A Baseline for Detecting Misclassified and Out-of-Distribution Examples in Neural Networks,” 2017; previously cited) is similar to the claimed invention in that, for example, it receives labeled training images (e.g. Page 7, Section 4, a set of training data, including cleaned and noised subsets, is received), identifies a subset of the labeled training images that are likely to be misclassified by a common instance neural network (e.g. Page 7, Section 4, noisy subset of images are identified as abnormal class, which is likely to be misclassified; Pages 1-2, Section 1 explains why these abnormal examples are likely to be misclassified), generates training data for a rare instance neural network from the identified subset (Page 7, Section 4, abnormal examples are training data used to train classifier of Figure 1), and trains the rare instance neural network on the training data to generate rarity scores (Page 7, Section 4, the classifier of Figure 1 is trained using noised samples to generate its abnormality/rarity scores).  See the Non-Final Rejection dated November 12, 2020, for more-detailed mapping.  However, Hendrycks does not teach all elements of the claimed invention.  For example, Hendrycks does not teach identifying the subset by processing the labeled training images using the trained common instance neural network to identify labeled training images that are misclassified by the common instance neural network, or by identifying labeled training images that depict objects of object types that occur rarely in the labeled training images.  Instead, Hendrycks actively generates its subset of training images that are likely to be misclassified.  For example, Hendrycks blurs, rotates or adds Gaussian noise to training images in order to generate abnormal training images that are more likely to be misclassified (Section 4.2).
Neither Hendrycks nor any other identified prior art discloses, teaches, suggests, or otherwise renders obvious the combination of elements recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY E SUMMERS/Examiner, Art Unit 2669